Citation Nr: 0944246	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  06-12 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to an increased disability rating for 
osteochondritis dessicans of the left knee, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for 
osteochondritis dessicans and chondromalacia of the right 
knee, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased disability rating for laxity 
of the right knee, currently evaluated as 10 percent 
disabling.

5.  Entitlement to a compensable disability rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from June 1980 to June 1984 
and from August 1995 to August 1997.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas.

In July 2009, the appellant testified during a hearing before 
the Board.  A transcript of that hearing is of record. 

The Board notes that, at the aforementioned hearing, the 
Veteran submitted written claims of entitlement to service 
connection for tinnitus and gastroesophageal reflux disease 
(GERD).  In addition, at the hearing, the Veteran and his 
representative asserted that he is entitled to a compensable 
disability evaluation for his service-connected residuals of 
a head injury; however, the Veteran did not perfect an appeal 
on this issue and thus, the Board construes his assertions as 
a claim for an increased disability evaluation.   The RO has 
not yet adjudicated these issues.  As such, they are not 
properly before the Board and are referred to the RO for 
appropriate action.

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the Veteran's 
pending claim of entitlement to service connection for 
residuals of a low back disability and his claims of 
entitlement to increased disability ratings for hemorrhoids 
and osteochondritis dessicans of the left knee.  So, 
regrettably, these claims are being remanded to the RO via 
the Appeals Management Center (AMC).  VA will notify him if 
further action is required on his part.


FINDINGS OF FACT

1.  On July 30, 2009, prior to the promulgation of a decision 
in the appeal of the Veteran's claim of entitlement to an 
increased disability evaluation for osteochondritis dessicans 
and chondromalacia of the right knee, the Board received 
notification from the appellant that a withdrawal of this 
appeal is requested.

2.  On July 30, 2009, prior to the promulgation of a decision 
in the appeal of the Veteran's claim of entitlement to an 
increased disability evaluation for laxity of the right knee, 
the Board received notification from the appellant that a 
withdrawal of this appeal is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal of a 
claim of entitlement to increased disability evaluation for 
osteochondritis dessicans and chondromalacia of the right 
knee, by the appellant, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

2.  The criteria for withdrawal of a Substantive Appeal of a 
claim of entitlement to increased disability evaluation for 
laxity of the right knee, by the appellant, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Substantive Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be made 
by the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204 (2009).  At the outset of his July 30, 
2009, personal hearing the appellant indicated that he wished 
to withdraw his appeal of the issues of entitlement to 
increased disability evaluations for osteochondritis 
dessicans and chondromalacia of the right knee and laxity of 
the right knee.  Hence, there remain no allegations of errors 
of fact or law for appellate consideration as to those 
issues.  Accordingly, the Board does not have jurisdiction to 
review the appeal as to those issues, and they are dismissed.


ORDER

The appeal of the issue of entitlement to an increased 
disability evaluation for osteochondritis dessicans and 
chondromalacia of the right knee is dismissed.

The appeal of the issue of entitlement to an increased 
disability evaluation for laxity of the right knee is 
dismissed.


REMAND

While the Board acknowledges that the Veteran was provided 
with multiple VA examinations, the Board notes that none of 
the examination reports address whether the Veteran's current 
low back disability is related to his service.  In this 
regard, the Board acknowledges that the Veteran's service 
treatment records for his August 1995 to August 1997 period 
of service are not available, despite attempts by the RO to 
obtain this evidence.  According to correspondence associated 
with the Veteran's claims file, repeated attempts to locate 
the relevant service medical and personnel records have 
proven futile, and no additional records were found or are to 
be had.   When, as here, at least a portion of the service 
records cannot be located, through no fault of the Veteran, 
VA has a "heightened" obligation to more fully discuss the 
reasons and bases for its decision and to carefully consider 
applying the benefit-of-the-doubt doctrine.  See, e.g., 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

In particular, the Board notes that the Veteran was involved 
in multiple motor vehicle accidents, and it is unclear 
whether his current low back disability is related to his 
alleged in-service injury or his motor vehicle accidents.  
See 38 C.F.R. § 3.303(b) (subsequent, isolated manifestations 
of a chronic disorder are not service connected where they 
are clearly attributable to intercurrent causes).  VA 
adjudicators may consider only independent medical evidence 
to support their findings; they may not rely on their own 
unsubstantiated medical conclusions.  If the medical evidence 
of record is insufficient, VA is always free to supplement 
the record by seeking an advisory opinion, or ordering a 
medical examination to support its ultimate conclusions.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, 
the Board finds that the Veteran should be afforded a VA 
examination in order to determine nature and etiology of the 
Veteran's low back disability.  See McLendon v. Nicholson, 20 
Vet. App. 79, 83-86 (2006).  

Similarly, the Veteran and his representative, in the 
multiple substantive appeals and written statements, assert 
that the Veteran's service-connected left knee disability and 
hemorrhoids are worse than currently evaluated.  The Board 
acknowledges that the Veteran was most recently afforded VA 
joints examination in October 2008 and a VA examination 
related to his hemorrhoids in August 2006.  Copies of the 
examination and assessment reports are associated with his 
claims file.  However, the veteran and his representative 
continue to assert that his symptoms are more severe than 
currently evaluated.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); see, too, Allday v. Brown, 7 Vet. App. 517, 526 
(1995).   In this regard, it is noted that the Court in Green 
stated that the fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination, one that takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  

As such, in order to effectively evaluate the Veteran's 
service-connected osteochondritis dessicans of the left knee 
and his service-connected hemorrhoids, more recent objective 
characterizations of the condition and its associated 
symptomatology are required.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) (where the veteran is appealing the 
rating for an already established service-connected 
condition, his present level of disability is of primary 
concern).  Therefore, additional VA examinations would be 
useful in evaluating the appeal.  See 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at VA health-
care facilities if the evidence of record does not contain 
adequate evidence to decide a claim).

Additionally, at his July 2009 Board hearing, the Veteran 
submitted additional VA medical records.  At that time, he 
did not waive his right to have this additional evidence 
initially considered by the RO (AMC).  Therefore, the RO 
(AMC) must first consider this additional evidence and issue 
another supplemental statement of the case (SSOC), as 
appropriate.  See 38 C.F.R. §§ 19.31.  See also 38 C.F.R. 
§ 20.1304(c) (any pertinent evidence submitted by the 
appellant or his representative must be referred to the 
agency of original jurisdiction for initial review, unless 
this procedural right is waived by the appellant or his 
representative, or unless the Board determines the benefit 
sought can be allowed on appeal without such a referral).

Accordingly, the case is REMANDED for the following action:

1.   Schedule the Veteran for a VA 
examination to ascertain the current 
severity and manifestations of his service-
connected osteochondritis dessicans of the 
left knee.  Conduct all testing and 
evaluation indicated and review the results 
of any testing prior to completion of the 
examination report.  The examiner should 
also comment on the Veteran's current level 
of social and occupational impairment due 
to his service-connected osteochondritis 
dessicans of the left knee.  Any 
indications that the Veteran's complaints 
or other symptomatology are not in accord 
with the objective findings on examination 
should be directly addressed and discussed 
in the examination report.  If no opinion 
can be rendered, an explanation should be 
set forth.  

The claims file should be made available to 
the examiner for review in connection with 
the examination.  The examiner should be 
provided a full copy of this remand.  The 
examiner must indicate in the examination 
report whether or not review of the claims 
folder was made.  Please also discuss the 
rationale of all opinions provided.  

2.  Schedule the Veteran for a VA 
examination to ascertain the current 
severity and manifestations of his service-
connected hemorrhoids.  Conduct all testing 
and evaluation indicated and review the 
results of any testing prior to completion 
of the examination report.  The examiner 
should also comment on the Veteran's 
current level of social and occupational 
impairment due to his service-connected 
hemorrhoids.  Any indications that the 
Veteran's complaints or other 
symptomatology are not in accord with the 
objective findings on examination should be 
directly addressed and discussed in the 
examination report.  If no opinion can be 
rendered, an explanation should be set 
forth.  

The claims file should be made available to 
the examiner for review in connection with 
the examination.  The examiner should be 
provided a full copy of this remand.  The 
examiner must indicate in the examination 
report whether or not review of the claims 
folder was made.  Please also discuss the 
rationale of all opinions provided.  

3.  The RO should schedule the Veteran for 
a VA spine examination to determine the 
nature and etiology of his low back 
disability, including whether it is at 
least as likely as not (i.e., 50 percent or 
greater probability) that his current low 
back disability is related to his service 
in the military, to include any alleged 
injuries during his August 1995 to August 
1997 period of service (versus his motor 
vehicle accidents).  To assist in making 
this important determination, have the 
designated examiner review the claims file 
for the Veteran's pertinent medical 
history, including a copy of this remand, 
the Veteran's service medical records, and 
pertinent post-service medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report.  

4.  Then, the RO should readjudicate the 
Veteran's claims, with application of all 
appropriate laws and regulations, and 
consideration of all additional information 
obtained since issuance of the most recent 
supplemental statement of the case, 
including evidence obtained as a result of 
this remand.  If the claim on appeal remains 
denied, the appellant and his representative 
should be furnished a SSOC and afforded a 
reasonable period of time within which to 
respond thereto.  Thereafter, the case 
should be returned to the Board, as 
appropriate.

The purpose of this remand is to further develop the record 
and afford due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


